NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30225

                Plaintiff-Appellee,             D.C. No. 3:17-cr-05531-RBL-1

 v.
                                                MEMORANDUM*
MATTHEW TYLER CHARLES,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                             Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND and BENNETT, Circuit Judges.

      Matthew Tyler Charles appeals from the district court’s judgment and

challenges the 60-month sentence imposed upon his guilty-plea conviction for

domestic assault by a habitual offender, in violation of 18 U.S.C. § 117(a). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Charles first contends that the district court erred by denying a two-level

downward adjustment for acceptance of responsibility under U.S.S.G. § 3E1.1(a).

We review for clear error a district court’s determination of whether a defendant

has accepted responsibility. See United States v. Rodriguez, 851 F.3d 931, 949

(9th Cir. 2017). The district court did not clearly err in finding that Charles’s

conduct, which Charles conceded below warranted an upward adjustment for

obstruction of justice, was inconsistent with acceptance of responsibility. See

U.S.S.G. § 3E1.1 cmt. n.4 (obstructive conduct “ordinarily indicates that the

defendant has not accepted responsibility”); United States v. Hopper, 27 F.3d 378,

383 (9th Cir. 1994) (when defendant receives an obstruction of justice

enhancement, an acceptance of responsibility adjustment is available only in the

“extraordinary case” when the obstructive conduct is not inconsistent with

acceptance of responsibility). Moreover, contrary to Charles’s contention, the

district court sufficiently explained its refusal to grant the reduction. See Rita v.

United States, 551 U.S. 338, 356-58 (2007).

      Charles also argues that the statutory maximum sentence is substantively

unreasonable, given his “horrendous” childhood and his postconviction efforts to

educate and rehabilitate himself. The district court did not abuse its discretion.

See Gall v. United States, 552 U.S. 38, 51 (2007). The 60-month sentence is

substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors and


                                           2                                     18-30225
the totality of the circumstances, including the seriousness of the offense and

Charles’s significant criminal history. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                   18-30225